 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   CHRIS L. JONES, ET AL.,                     Case No. 8:17-00768 CJC (ADSx)

12                              Plaintiffs,

13                              v.               CERTIFICATION AND ORDER TO
                                                 SHOW CAUSE RE: CONTEMPT AND
14   A BUYER’S CHOICE HOME                       SANCTIONS
     INSPECTIONS, LTD., ET AL.,
15
                                Defendants.
16

17   I.    INTRODUCTION

18         This Certification relates to the November 12, 2019 Court-ordered settlement

19   conference before the undersigned Magistrate Judge. Because the undersigned believes

20   Defendants did not participate in the settlement conference in good faith and failed to

21   comply with court rules and orders, pursuant to 28 U.S.C. § 636(e), I recommend to the

22   presiding District Judge the following issues: (a) whether Defendant William

23   (Bill) Redfern should be held in contempt or sanctioned; (b) whether his counsel, Al

24   Mohajerian, should be held in contempt or sanctioned; and (c) what sanctions should be
 1   imposed, if any.

 2   II.    SUMMARY OF MAGISTRATE JUDGE’S CONCLUSIONS
 3          It is the opinion of the undersigned Magistrate Judge that Mr. Redfern was not
 4   forthright with the Court in his repeated representations under penalty of perjury that
 5   he was unable to attend the November 12, 2019 settlement conference in person due to
 6   his doctor’s advice not to fly and that he was confined to driving in his residential area in
 7   Florida. Given that Mr. Redfern has been unable or unwilling to identify the doctor that
8    so advised him, admitted to flying both before and after the settlement conference, and
 9   admitted to participating in a half triathlon two days prior to the settlement conference,
10   it is also my opinion that Defendants did not participate in the settlement conference in
11   good faith.
12          It is further my opinion that Mr. Mohajerian intentionally failed to obey court
13   orders when he did not address specifically delineated issues ordered by the Court and
14   when he failed to appear at the December 18, 2019 Order to Show Cause (“OSC”)
15   hearing, instead sending a colleague to the hearing.
16
     III.   LEGAL STANDARD
17
            Defendants have been ordered to show cause why they should not be held in
18
     contempt and/or sanctioned for certain conduct related to the November 12, 2019
19
     settlement conference. Civil contempt “consists of a party’s disobedience to a specific
20
     and definite court order by failure to take all reasonable steps within the party’s power
21
     to comply. The contempt need not be willful; however, a person should not be held in
22
     contempt if his action appears to be based on a good faith and reasonable interpretation
23

24


                                                      2
 1   of the court’s order.” Reno Air Racing Ass’n., Inc. v. McCord, 452 F.3d 1126, 1130 (9th

 2   Cir. 2006) (internal citations and quotations omitted).

 3          28 U.S.C. § 636(e) sets forth the power of a magistrate judge to exercise contempt

 4   authority. Where an act constitutes a civil contempt,

 5          [T]he magistrate judge shall forthwith certify the facts to a district judge and
            may serve or cause to be served, upon any person whose behavior is brought
 6          into question under this paragraph, an order requiring such person to
            appear before a district judge upon a day certain to show cause why that
 7          person should not be adjudged in contempt by reason of the facts so
            certified. The district judge shall thereupon hear the evidence as to the act
8           or conduct complained of and, if it is such as to warrant punishment, punish
            such person in the same manner and to the same extent as for a contempt
 9          committed before a district judge.

10   28 U.S.C. § 636(e)(6)(B)(iii); see Bingman v. Ward, 100 F.3d 653, 656–58 (9th Cir.

11   1996) (describing magistrate judge’s authority regarding contempt proceedings), cert.

12   denied, 520 U.S. 1188 (1997); United States v. Brumbaugh, No. 09-5012, 2010

13   WL 724677 at *2, 2020 U.S. Dist LEXIS 24951 at *4–5 (W.D. Wash. Feb. 26, 2010) (“In

14   certifying the facts under Section 636(e), the magistrate judge’s role is ‘to determine

15   whether the moving party can adduce sufficient evidence to establish a prima facie case

16   of contempt.’”) (quoting Church v. Steller, 35 F. Supp. 2d 215 (N.D.N.Y. 1999)).

17          Federal courts have an inherent power to impose appropriate sanctions where

18   conduct disrupts the judicial process. Chambers v. NASCO, Inc., 501 U.S. 32, 45–46

19   (1991). A court may assess attorney fees as a sanction for willful disobedience of a court

20   order or when a party has acted in bad faith, vexatiously, wantonly, or for oppressive

21   reasons. Id. Further, a party who violates the Federal Rules of Civil Procedure or Local

22   Rules may be subject to monetary sanctions and/or the imposition of costs and

23   attorneys’ fees to opposing counsel. See Fed. R. Civ. P. 11(c) (“[A] sanction may include

24   . . . an order directing payment to the movant or part or all of the reasonable attorney’s


                                                      3
 1   fees and other expenses directly resulting from the violation.”); L.R. 83-7 (“The violation

 2   of or failure to conform to any [] Local Rules may subject the offending party or counsel

 3   to . . . monetary sanctions, . . . [and/or] the imposition of costs and attorneys’ fees to

 4   opposing counsel . . . .”).

 5          Further, as to penalty of perjury, “[w]hoever under oath (or in any declaration,

 6   . . .) in any proceeding before or ancillary to any court or grand jury of the United States

 7   knowingly makes any false material declaration . . . shall be fined under [Title 18] or

8    imprisoned not more than five years, or both.” 18 U.S.C. § 1623(a).

 9   IV.    CERTIFICATION OF FACTS

10          In accordance with 28 U.S.C. § 636(e), undersigned Magistrate Judge Autumn D.

11   Spaeth hereby certifies the following facts, which are based on the Magistrate Judge’s

12   personal knowledge, representations of the parties and their counsel, and testimony

13   given before the undersigned Magistrate Judge at the OSC hearing held on

14   December 18, 2019:

15                                 SETTLEMENT CONFERENCE

16          A.      Settlement Conference Order

17          1.      On October 1, 2019, District Judge Cormac J. Carney issued an order

18   denying both parties’ motions for summary judgment and directing “the parties to

19   appear before Magistrate Judge Spaeth within FORTY-FIVE DAYS from the date of this

20   order for settlement proceedings.” [Dkt. No. 59, p. 13]. Of particular import for these

21   proceedings, in that order, Judge Carney stated,

22          The Court is disappointed with the parties’ failure to follow the Federal
            Rules of Civil Procedure in these motions, especially since this is not the
23          first time the parties have failed to follow such rules. (See Dkt. 42 [ordering
            plaintiff’s counsel to show cause why this action should not be dismissed for
24          failure to follow Court orders, this Court’s Local Rules, and the Federal


                                                       4
 1           Rules of Civil Procedure]; Dkt. 27 [entering default against entity
             defendants after they failed to obtain counsel despite the Court’s
 2           advisement that Local Rule 83-2.2.2 precludes entity defendants from
             appearing pro se].). The parties are advised that failure to comply with trial
 3           rules and procedures will not be tolerated and may result in sanctions
             including dismissal.
 4

 5   [Id., p. 12: 15–23]. Judge Carney further informed all parties, “The Court will only

 6   proceed to schedule a pretrial conference and trial date once it is convinced that the

 7   parties have made a good faith effort to resolve this business dispute.” [Id., p. 13: 5–7].

8            B.     When Defendant Bill Redfern Applied to Appear at the
                    Settlement Conference Telephonically, He Misrepresented to
 9                  the Court His Reasons To Do So

10           2.     On October 8, 2019, Mr. Mohajerian emailed the Magistrate Judge’s

11   chambers, stating, “We seek relief from the magistrate judge for my client’s attendance

12   at the mediation by way of telephone. . . . The client resides in the State of Florida and is

13   unable to attend the mediation in person.” [Dkt. No. 65, Attachment 2, p. 2].

14           3.     On or about October 9, 2019, Judge Spaeth’s Courtroom Deputy advised

15   Mr. Mohajerian that personal appearances were required for the settlement conference.

16   [Id., p. 3].

17           4.     On October 24, 2019, Defendants filed an Ex Parte Application for Order

18   Granting William Redfern on Behalf of Defendants to Appear at the Mediation by

19   Telephone (“Application”). [Dkt. No. 65]. The Application explains that Mr. Redfern

20   not only resides out of state, but also cannot fly due to medical advice regarding a health

21   condition. The Application states, in part,

22           Defendant William Redfern lives in Florida and he has a serious medical
             condition, pulmonary edema, i.e., blood in his lung. Defendant’s physician
23           has advised him not to fly because it may cause a pulmonary embolism,
             which is a serious life-threatening condition. Defendant Redfern is
24           confined to driving within driving distance of his residence in Florida.


                                                      5
 1
     [Id., p. 3].
 2
             5.     In a declaration accompanying the Application, Defendant Mr. Redfern
 3
     declared under penalty of perjury,
 4
             I am unable to attend the mediation in person per Court’s order. I reside in
 5           Florida. I have a pulmonary edema condition which means I have blood in
             my lungs. My doctor has advised me that I should not fly because of the
 6           possibility of an embolism. I have been confined to driving within the
             vicinity of my residence. I am scheduled to be admitted to the hospital in
 7           December 2019.

8    [Id., Attachment 3, p. 2].

 9           6.     In a declaration accompanying the Application, Defendants’ counsel,

10   Mr. Mohajerian, declared under penalty of perjury,

11           Defendants have confirmed that Defendant William Redfern is unable to
             personally attend the mediation because he has a medical condition, i.e.,
12           blood in the lungs, and his physician has advised him not to fly because it
             may cause a pulmonary embolism which is life-threatening. Mr. Redfern is
13           only allowed to drive within driving distance of his residence in Florida and
             it is anticipated that he will be entering a hospital in December.
14

15   [Id., Attachment 2, p. 3].

16           7.     On October 25, 2019, the undersigned Magistrate Judge issued an Order

17   Re: Settlement Conference. [Dkt. No. 66]. The order states, in part,

18           [A] person with full settlement authority on behalf of the party must be
             present for the Settlement Conference. This requirement contemplates the
19           physical presence of your client or, if a corporate or government entity, of
             an authorized and knowledgeable representative of your client. Even if your
20           client is located outside the Central District of California, the client’s
             representative with full settlement authority will be expected to appear in
21           person.

22   [Id., p. 5].

23           8.     On October 25, 2019, during a pre-settlement telephone conference call,

24   based upon the representations in the Application and after confirming that


                                                     6
 1   Mr. Mohajerian would have full settlement authority, the Magistrate Judge granted

 2   Defendants’ Application. [Dkt. No. 67].

 3           9.       On November 10, 2019, two days before the settlement conference,

 4   Mr. Redfern participated in the Miami Man Half Triathlon. [Dkt. No. 68, Attachments

 5   A, B, and C].1

 6           10.      On November 12, 2019, the Magistrate Judge held a settlement

 7   conference. [Dkt. No. 69]. Plaintiffs, their counsel, and Defendants’ counsel, Mr.

8    Mohajerian, were in attendance. Defendant Mr. Redfern made a brief appearance

 9   telephonically at the beginning of the settlement conference. The Magistrate Judge

10   separately conferred with Plaintiffs and their counsel, and then with Defendants’

11   counsel. The Magistrate Judge terminated the settlement conference after it became

12   clear that settlement efforts would not be fruitful because Defendants’ counsel had only

13   limited monetary settlement authority.

14             ORDER TO SHOW CAUSE RE: CONTEMPT AND SANCTIONS

15           A.       Order and Responses

16           11.      On November 15, 2019, the Magistrate Judge issued an Order to Show

17   Cause Re: Contempt of Court and Sanctions (“OSC”). [Dkt. No. 68]. The OSC states, in

18   part,

19           Defendant is ordered to show cause why defendant and defendant’s counsel
             should not be held in contempt of court and sanctioned for perpetrating a
20           fraud on the Court; perjury; failing to comply with Court orders, Local
             Rules, Federal Rule of Civil Procedure 11, and counsel’s duty of candor to
21           the court; and needlessly increasing the cost of litigation and burden on the
             court.
22
     1      At the December 18, 2019 hearing on the OSC, Mr. Redfern admitted that he
23
     participated in the Miami Man Half Triathlon and admitted the authenticity of the OSC
     Attachments.
24


                                                      7
 1

 2   [Id., p. 2]. The OSC ordered defendant and his counsel to explain and/or provide to the

 3   Court the following:

 4          1. Admit or deny defendant William Redfern participated in the 2019
               Miami Man Half Triathlon on November 10, 2019.
 5          2. Evidence to support each and every statement in defendant’s
               declaration [Dkt No. 65-3] on page 2, lines 1–5.
 6
            3. Evidence to support each and every statement in defendant’s counsel’s
 7             declaration [Dkt. No. 65-2] on page 1, lines 25–26, and page 3, lines 8–
               12.
8           4. Admit or deny the authenticity of the Instagram post one week prior to
               the settlement conference reflecting defendant’s preparation for the
 9             2019 Miami Man National Championship, attached as “Attachment A”
               [to the OSC].
10
            5. Admit or deny the authenticity of the 2019 Miami Man Half Triathlon
11             results for Bill Redfern, attached as “Attachment B” [to the OSC].
            6. Admit or deny the authenticity of the 2019 Miami Man Half Triathlon
12             photos of Bill Redfern, one of which is attached as “Attachment C” [to
               the OSC].
13

14   [Id., p. 3]. Plaintiffs were also permitted to submit a brief regarding the relevant issues

15   including appropriate sanctions. [Id.]. Further, the OSC was set for hearing on

16   December 18, 2019 at 10:00 a.m. at the Ronald Reagan Federal Building and U.S.

17   Courthouse in Santa Ana, California. [Id.]. The OSC further required the personal

18   appearance of Mr. Redfern and his counsel. [Id.].

19          12.     On November 22, 2019, Mr. Redfern filed a declaration in response to the

20   OSC. [Dkt. No. 73]. Mr. Redfern declared, in part, as follows:

21            4. My doctor has advised me that I should not fly because of the
              possibility of an embolism occurring while in flight, where access to
22            medical life-saving measures is unavailable. My doctor has advised that
              a sudden increase in elevation will exacerbate my condition and result in
23            a greatly increased risk of the edema (liquid) increasing and thus an
              increased risk of severe medical problems and/or fatality.
24


                                                      8
 1             5. After significant cardio pulmonary testing confirming the above
               diagnosis I was cleared in time to begin exercise although cautioned
 2             about flying among other things, for a six to nine month timeframe due
               to the risk of deep vein thrombosis. . . .
 3
               9. I have been advised that exercise, including triathlons within reason,
 4             is fine and in fact encouraged.

 5   [Id., p. 2]. With his declaration, Mr. Redfern attached as an exhibit a “medical
 6   information sheet” describing the risk of developing deep vein thrombosis as a result of

 7   a pulmonary embolism. [Id., p. 5]. Mr. Redfern and the exhibit provide no source for

8    the medical information sheet.

 9          13.    In addition, in response to the OSC, Mr. Mohajerian declared, “Clearly
10   based on [Mr. Redfern’s] declaration, his medical condition is relevant to his inability to

11   fly. Apparently, Mr. Redfern was diagnosed with pulmonary edema. With this
12   condition, a pulmonary embolism is an increased danger.” [Dkt. No. 73, Attachment 1,

13   p. 2]. Mr. Mohajerian attached as an exhibit a printout titled, “Pulmonary Disease and
14   Air Travel,” from the website www.tripprep.com.

15          14.    Defendants’ responses to the OSC did not directly address and respond to
16   all of the issues requiring a response that were set forth in the OSC.

17          15.    On December 4, 2019, the Court ordered Mr. Redfern to file a declaration,

18   written statement, or letter from his physician to support the representations made in

19   Mr. Redfern’s November 22, 2019 declaration. [Dkt. No. 74].
20          16.    On December 12, 2019, Mr. Redfern filed a letter from Dr. Eli Meyer

21   Friedman, Medical Director of Sports Cardiology at Memorial Cardiac and Vascular
22   Institute in Hollywood, Florida. [Dkt. No. 75]. The letter is dated December 11, 2019
23   and references an office visit on that date. [Id., p. 2]. In the letter, Dr. Friedman states,

24   “Bill is under my care for his cardiovascular conditions. He had a medical event earlier


                                                       9
 1   this year and testing is underway. I am not comfortable with him flying until testing is

 2   completed.” [Id.].

 3          17.   Defendants’ response to the December 4, 2019 order did not support all of

 4   the representations Mr. Redfern made to the Court.

 5          18.   On December 13, 2019, the Court ordered Mr. Redfern to produce

 6   Dr. Friedman for further questioning at the OSC hearing on December 18, 2019. [Dkt.

 7   No. 76].

8           19.   On December 17, 2019, the day before the OSC hearing, Defendants filed

 9   Ex Parte Applications for Mr. Redfern and Dr. Friedman to appear at the hearing

10   telephonically. [Dkt. Nos. 77, 78]. The Court granted the applications. [Dkt. Nos. 79,

11   80].

12          20.   Immediately after, on December 17, 2019, Defendants filed an Ex Parte

13   Application to Continue Order to Show Cause Hearing on Wednesday, December 18,

14   2019 from 10:00am to 2:00pm based upon the availability of Dr. Friedman. [Dkt.

15   No. 81]. With the application, Defendants’ counsel filed a declaration in which he stated

16   that on December 16, 2019 he learned of the time for the OSC hearing and that he is

17   required to appear in a different matter in Los Angeles at the same time. [Id.]. The

18   Court denied the Ex Parte Application to Continue Order to Show Cause Hearing. [Dkt.

19   No. 82].

20          21.   On December 18, 2019, the Court held the hearing on the OSC Re:

21   Contempt of Court and Sanctions. [Dkt. No. 85]. Plaintiffs’ counsel appeared.

22   Mr. Mohajerian did not appear. However, Ann Anooshian, an associate of

23   Mr. Mohajerian, appeared on behalf of Defendants. Mr. Redfern and Dr. Friedman

24   appeared telephonically and provided testimony.


                                                    10
 1          B.     Mr. Redfern’s Testimony

 2          22.    During the December 18, 2019 OSC hearing, Mr. Redfern testified, in

 3   relevant part, to the following:2

 4                 a.      Mr. Redfern “was advised that it was probably not a great idea to –

 5   fly[] five or six hours to the coast.” [Dkt. No. 86, Transcript, p. 5].

 6                 b.      Dr. Friedman was not the physician that advised Mr. Redfern not to

 7   fly, prior to the November 12, 2019 settlement conference, whom he referred to in prior

8    declarations. See [Id., p. 14].

 9                 c.      When asked to name his physician who advised him not to fly prior

10   to November 12, 2019, Mr. Redfern failed to provide any specific name. After repeated

11   questioning, Mr. Redfern testified, “One was a cardio emergency room nurse that was a

12   friend of mine.” [Id.].

13                 d.      Mr. Redfern testified that the nurse’s name is Jocelyn Lummis.

14   [Id., p. 15–16]. He further testified that Ms. Lummis is a personal friend and that she

15   was not treating him for his pulmonary edema condition. [Id., p. 11].

16                 e.      After Plaintiffs’ counsel informed the Court that Ms. Lummis is an

17   attorney in Florida who represents Mr. Redfern, Mr. Redfern admitted that Ms. Lummis

18   is also an attorney in Florida who previously represented him. [Id., p. 16].

19                 f.      When asked who gave him advice that “exercise including triathlons

20   within reason is fine and, in fact, encouraged,” [Dkt. No. 73, p. 3], Mr. Redfern testified,

21
     2      Due to technical difficulties, the beginning parts of Mr. Redfern’s testimony was
22
     not captured by the electronic recording software and thus are not reflected in the
     transcript of the hearing on the OSC Re: Contempt of Court and Sanctions
23
     (“Transcript”) [Dkt. No. 86]. All citations to the Transcript refer to the CM/ECF
     pagination.
24


                                                       11
 1   “I’m not sure offhand, Your Honor. I talked to – any number of medical people. So, I’m

 2   sure I heard it somewhere along the line.” [Dkt. No. 86, Transcript, p. 10].

 3                 g.     When asked, “When was the last time you flew?,” Mr. Redfern

 4   testified, “I did three different flights up and down the East Coast to New England

 5   between June and November before being cautioned – otherwise learning not to – and

 6   certainly no long flights over – over two hours.” [Id., p. 15].

 7                 h.     Mr. Redfern testified that he last flew in November, for

8    Thanksgiving, to Portland, Maine. [Id., p. 18].

 9                 i.     In 2019, Thanksgiving occurred on Thursday, November 28, 2019.

10   The settlement conference was held November 12, 2019.

11                 j.     Mr. Redfern testified that he participated in the Miami Man Half

12   Triathlon on November 10. 2019.

13                 k.     Mr. Redfern testified that he participated in a triathlon on

14   December 15, 2019. See [Id., p. 22].

15                 l.     Mr. Redfern testified that he suffered a pulmonary edema episode

16   on December 15, 2019. See [Id., pp. 22, 26].

17                 m.     When asked how he envisioned the settlement conference would

18   proceed, Mr. Redfern testified, “This [case] has been, you know, again in my opinion

19   nothing more than a shake-down from the beginning. And they continue to drag it out

20   and drag it out. And it’s similar to this matter that we’re talking about today. And they

21   can carry on and carry on and waste everybody’s time in legal fees as long as they wish.

22   And more power to them. That’s great.” [Id., p. 7].

23

24


                                                       12
 1          C.      Dr. Friedman’s Testimony

 2          23.     During the December 18, 2019 OSC hearing, Dr. Eli Friedman testified, in

 3   relevant part, to the following:

 4                  a.     Dr. Friedman is a sports and exercise cardiologist. [Dkt. No. 86,

 5   Transcript, p. 24].

 6                  b.     He met Mr. Redfern for the first time on December 11, 2019, one

 7   week prior. [Id., p. 22].

8                   c.     Because Mr. Redfern was already exercising, he advised him that

 9   continuing to exercise was acceptable. [Id., p. 25].

10                  d.     Referring to his December 11, 2019 letter, Dr. Friedman stated, “I

11   would prefer that [Mr. Redfern] not travel just because the diagnosis wasn’t a hundred

12   percent yet.” [Id., p. 26].

13                  e.     Dr. Friedman met with Mr. Redfern again on December 16, 2019

14   after Mr. Redfern suffered a pulmonary edema episode on December 15, 2019. [Id.,

15   pp. 22, 26].

16          D.      Mr. Mohajerian’s Tesimony

17          24.     On December 17, 2019, the day before the OSC hearing, Defendants filed

18   an Ex Parte Application to Continue Order to Show Cause Hearing on Wednesday,

19   December 18, 2019 from 10:00am to 2:00pm based upon the availability of

20   Dr. Friedman. [Dkt. No. 81]. With the application, Defendants’ counsel filed a

21   declaration in which he stated that on December 16, 2019 he learned of the time for the

22   OSC hearing and that he is required to appear in a different matter in Los Angeles at the

23   same time. [Id.]. The Court denied the Ex Parte Application for Continuance. [Dkt.

24   No. 82].


                                                     13
 1          25.      Mr. Mohajerian did not appear at the OSC hearing as ordered.

 2          26.      Ms. Anooshian, a colleague of Mr. Mohajerian, appeared and represented

 3   to the Court the following:

 4                   a.     “I’m familiar with this case. And I’m familiar with the relationship

 5   we have with our client. And I’m usually CCed on most communications.” [Dkt. No. 86,

 6   Transcript, p. 29].

 7                   b.     “Mr. Mohajerian was simply relaying what he was told by the client.

8    And we had no reason to think otherwise.” [Id., p. 30].

 9                   c.     Ms. Anooshian stated that she was involved in Mr. Redfern’s

10   request to appear telephonically. [Id., p. 32].

11                   d.     Ms. Anooshian stated that she reviewed the OSC with its exhibits.

12   [Id., p. 30].

13                   e.     “I helped to draft the declarations and put those exhibits together.

14   So, I could authenticate them probably. . . We have no reason to not authenticate the

15   [OSC Attachments].” [Id.].

16          E.       Declaration of Jocelyn Lummis

17          27.      On January 6, 2020, Defendants filed a declaration by Jocelyn Lummis, in

18   which she declared, in relevant part, under penalty of perjury:

19                   a.     “I have been a personal friend of Mr. Redfern for many years.”

20   [Dkt. No. 88, p. 2].

21                   b.     “I am licensed to practice law in the state of Florida and have

22   represented Mr. Redfern in prior matters.” [Id., p. 1].

23

24


                                                       14
 1                 c.     “I am also a registered nurse in the state of Florida. In my 23 year

 2   nursing career I have been a flight RN, a trauma RN, ER nurse and currently practice in

 3   a high acuity heart surgical intensive care unit.” [Id.]

 4                 d.     On or around May 6, 2019, during a personal conversation

 5   concerning Mr. Redfern’s pulmonary condition, she “advised him that he should not fly

 6   until medically cleared by a physician.” [Id., p. 2].

 7                 e.     “Since May [Mr. Redfern and I] have discussed this medical issue

8    on a personal level on multiple occasions. . . . I mentioned to him that I was not a

 9   physician and was concerned as a friend.” [Id.].

10                 f.     “All of the discussions with Mr. Redfern were that of two friends

11   talking. Medical advice was never proffered, although I expressed my opinion and

12   concerns as a registered nurse.” [Id.].

13                POSSIBLE SANCTIONS, ATTORNEYS’ FEES AND COSTS

14          28.    On January 7, 2020, Plaintiffs’ counsel filed a declaration, requesting

15   sanctions for time spent related to the settlement conference and OSC Re: Contempt of

16   Court and Sanctions, for 12.3 hours at a rate of $475 per hour, totaling $5,842.50. [Dkt.

17   No. 90].

18   V.     CONCLUSIONS OF MAGISTRATE JUDGE

19          Based upon the events, briefs, and testimony provided by the parties, the

20   undersigned Magistrate Judges concludes as follows:

21          29.    The record supports Mr. Redfern’s representations that he has a

22   pulmonary edema condition.

23          30.    The record does not support Mr. Redfern’s repeated representations to the

24   Court that he was not able to personally attend the November 12, 2019 court-ordered


                                                      15
 1   settlement conference because he was heeding his doctor’s advice not to travel and to be

 2   confined to driving near his home.

 3            31.   The record establishes that Mr. Redfern voluntarily flew both before and

 4   after the settlement conference, which contradicts his earlier representations to the

 5   Court.

 6            32.   There is no evidence that Mr. Redfern obtained advice from his doctor that

 7   he should not fly and was confined to driving near his home prior to the November 12,

8    2019 settlement conference.

 9            33.   Mr. Redfern’s stated reason for not personally appearing at the settlement

10   conference was, at best, only part truth—that Mr. Redfern, in the past, had a pulmonary

11   edema episode. However, Mr. Redfern believes the lawsuit is a “waste of time” and

12   simply did not want to personally appear for the settlement conference.

13            34.   Defendants did not participate in the settlement conference in good faith

14   and needlessly increased the cost of litigation and burden on the Court.

15            35.   Mr. Redfern and his attorney’s declarations and filings [Dkt. No. 73] in

16   response to the November 15, 2019 OSC do not address any of the required six specific

17   issues. As a result, the Court twice ordered further briefing.

18            36.   Dr. Friedman’s letter, filed by Mr. Redfern, does not directly respond to

19   the Court’s December 4, 2019 order, since Dr. Friedman was not the physician who

20   advised Mr. Redfern not to fly prior to the November 12, 2019 settlement conference.

21   See [Dkt. No. 86, p. 14].

22            37.   Mr. Mohajerian and Defendants repeatedly failed to obey court orders and

23   needlessly increased the cost of litigation and burden on the Court by filing briefs and

24   declarations that did not directly respond to the court’s orders.


                                                     16
 1         38.    Mr. Mohajerian failed to obey court orders when he did not appear at the

 2   December 18, 2019 hearing on the OSC Re: Contempt of Court and Sanctions. He

 3   received sufficient notice of the hearing date and of the order to attend when the

 4   Magistrate Judge issued the OSC on November 15, 2019 and denied Defendants’ request

 5   to continue the OSC hearing on December 17, 2019.

 6         39. Plaintiffs incurred $5,842.50 in fees and costs as a result of Defendants’ and

 7   Mr. Mohajerian’s actions in connection with the settlement conference and OSC. See

8    [Dkt. Nos. 72, 90]. This amount represents Plaintiffs’ counsel’s 12.3 hours of time spent

 9   preparing for and attending the settlement conference and OSC hearing, at a rate of

10   $475 per hour. [Id.].

11   VI.   ORDER

12         IT IS HEREBY ORDERED that Defendant William Redfern and Defendants’

13   counsel, Al Mohajerian, shall appear before the Honorable Cormac J. Carney—at a time

14   and place to be set by him in a separate Order—and then and there show cause why they

15   should not be adjudged in contempt or sanctioned by reason of the facts certified herein.

16

17

18   Dated: February 18, 2020                 ____/s/ Autumn D. Spaeth___________
                                              THE HONORABLE AUTUMN D. SPAETH
19                                            United States Magistrate Judge

20

21

22   cc: Hon. Cormac J. Carney

23

24


                                                    17
